      2:19-cv-01102-RMG            Date Filed 07/18/19     Entry Number 16        Page 1 of 2




                              UNITED STATES DISTRICT COURT
                               DISTRICT OF SOUTH CAROLINA
                                   CHARLESTON DIVISON

                                                    :
MURRAY C. TURKA, on Behalf of Himself               :   Case No. 2:19-cv-01102-RMG
and All Others Similarly Situated,                  :
                                                    :
                             Plaintiffs,            :
                                                    :   CLASS ACTION
    v.                                              :
                                                    :
SOUTH CAROLINA PUBLIC SERVICE                       :
AUTHORITY and LONNIE N. CARTER,                     :
                                                    :
                             Defendants,            :
                                                    :

         JOINT CONSENT MOTION FOR ENTRY OF A BRIEFING SCHEDULE

         Plaintiff Murray C. Turka (“Plaintiff”) and defendants South Carolina Public Service

Authority and Lonnie N. Carter (collectively, “Defendants”) hereby jointly move this Court for

entry of a briefing schedule and, in support, respectfully show as follows:

         1.      On July 12, 2019 Defendants filed a motion to dismiss (the “Motion”) the above-

captioned action (the “Action”). See ECF No. 13.

         2.      Counsel for Plaintiff and Defendants have conferred and agree that entry of a

modified briefing schedule establishing the following early deadlines will promote the efficient

conduct of the litigation at this stage. Accordingly, Plaintiff and Defendants hereby jointly request

that the Court enter an order providing as follows:

              a. Plaintiff shall file his opposition to the Motion on or before August 9, 2019; and

              b. Defendants shall file any reply in support of the Motion by August 26, 2019.

         3.      Accordingly, Plaintiff and Defendants hereby jointly and respectfully request that

the Court enter the [Proposed] Order Granting Briefing Schedule attached hereto as Exhibit A.

Respectfully submitted this 18th day of July, 2019.
    2:19-cv-01102-RMG         Date Filed 07/18/19   Entry Number 16     Page 2 of 2




HOPKINS LAW FIRM, LLC                        NELSON MULLINS RILEY &
                                             SCARBOROUGH LLP


/s/ William E. Hopkins                       /s/ William C. Hubbard
William E. Hopkins (Federal Bar No. 6075)    William C. Hubbard (Federal Bar No. 1988)
12019 Ocean Highway                          Cory E. Manning (Federal Bar No. 9697)
P.O. Box 1885                                A. Mattison Bogan (Federal Bar No. 9826)
Pawleys Island, SC 29585                     Carmen Harper Thomas (Federal Bar No.
Telephone: (843) 314-4202                    10170)
bill@hopkinsfirm.com                         1320 Main Street / 17th Floor
                                             Post Office Box 11070 (29211-1070)
THE WEISER LAW FIRM, P.C.                    Columbia, SC 29201
Christopher L. Nelson                        Telephone: (803) 799-2000
James M. Ficaro                              william.hubbard@nelsonmullins.com
22 Cassatt Avenue                            cory.manning@nelsonmullins.com
Berwyn, PA 19312                             matt.bogan@nelsonmullins.com
Telephone: (610) 225-2677                    carmen.thomas@nelsonmullins.com
cln@weiserlawfirm.com
jmf@weiserlawfirm.com                        Robert L. Lindholm (Admitted Pro Hac
                                             Vice)(Federal Bar No. 52800)
Counsel for Murray C. Turka                  One Wells Fargo Center, 23rd Floor
                                             301 South College Street
                                             Charlotte, NC 28202
                                             Telephone: (704) 417-3000
                                             robert.lindholm@nelsonmullins.com

                                             J. Michael Baxley (Federal Bar No. 1248)
                                             Senior Vice President and General Counsel
                                             South Carolina Public Service Authority
                                             Post Office Box 294601
                                             Moncks Corner, SC 29461
                                             Telephone: (843) 761-7044
                                             mike.baxley@santeecooper.com

                                             Attorneys for Defendants
